 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarcus J. Lawrence Memorial Hospital and Officeand Professional Employees InternationalUnion, Local No. 56, AFL-CIO. Cases 28-CA-5142, 5190, and 28-RC-3582May 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUSEDALEOn January 31, 1980, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and cross-excep-tions and a supporting brief. The General Counselfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein.4' Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect,Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.Among the credibility findings so affirmed is the Administrative LawJudge's crediting of King, rather than Borth, in the King-Borth ex-change, This credibility resolution results in the Administrative LawJudge's finding that a statement to the effect that union supporters wouldlose their jobs if the Union lost the election is not attributable to Re-spondent and, thus, is not a violation of Sec. 8(a)(1) of the Act. Since weagree that the credited testimony fails to establish a violation, we see noneed to pass on the Administrative Law Judge's further finding that evenif the discredited version of Borth were accepted there would have beenno violation.2 The Administrative Law Judge inadvertently failed to translate, tohis Conclusions of Law, the full impact of his specific finding that Re-spondent impliedly threatened to close the Hospital in the event theUnion won the election. Said Conclusions shall be modified accordinglyby inserting in paragraph 3, following the phrase "loss of their jobs," thephrase "through the closing of the Hospital" The recommended Orderand notice shall also be modified accordingly.s For the reasons cited in his separate opinions in Beasley Energy. Inc.,d/b/a Peaker Run Coal Company, Ohio Division #1, 228 NLRB 93 (1977),and Hambre Hombre Enterprises, Inc., d/b/a Panchito's, 228 NLRB 136(1977), Chairman Fanning would make the bargaining order prospectiveas there is no evidence that the Union demanded and Respondent refusedbargaining even though, as of November 25, 1978, such a demand couldhave been made.4 In addition to the modification noted in the Order, infra, which con-forms the language of the Order and the notice, the Administrative LawJudge's proposed notice to employees shall be modified by deleting infull the fifth unnumbered paragraph249 NLRB No. 90ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Marcus J. Lawrence Memorial Hospital, Cotton-wood, Arizona, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Restraining or coercing employees withregard to the exercise of their Section 7 rights bythreatening them with loss of employment throughthe closing of the Hospital in the event they selecta union to represent them for collective-bargainingpurposes."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldon December 19, 1978, in Case 28-RC-3582 be setaside, and that the petition therein be, and it herebyis, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT restrain or coerce our em-ployees with regard to their Section 7 rightsby threatening them with loss of employmentthrough the closing of our Hospital in theevent they select a union to represent them forthe purpose of collective bargaining.WE WILL NOT grant our employees wage in-creases in order to induce them to rejectOffice and Professional Employees Interna-tional Union, Local No. 56, AFL-CIO, or any MARCUS J. LAWRENCE MEMORIAL HOSPITAL609other labor organization whom they select astheir collective-bargaining representative, butwithout prejudice to any wage increases orother economic betterments heretofore grant-ed.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL immediately recognize and bar-gain in good faith with Office and ProfessionalEmployees International Union, Local No. 56,AFL-CIO, as the exclusive collective-bargain-ing representative of our employees in the bar-gaining unit described below. Such recognitionand bargaining shall be retroactive to Decem-ber 14, 1978. If we reach an understanding, wewill reduce such agreement to writing and willsign and honor it. The bargaining unit is:All employees employed at our Cottonwood,Arizona, Hospital excluding doctors, regis-tered nurses, other professional employees, se-curity guards and supervisors within the mean-ing of the Act.MARCUS J. LAWRENCE MEMORIALHOSPITALDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Cottonwood, Arizona, onJuly 10-13, 1979, pursuant to an amended consolidatedcomplaint issued by the Regional Director of the Nation-al Labor Relations Board for Region 28 on February 16,1979. Earlier, on January 25, 1979, the Regional Directorordered consolidated with the original complaint certainissues arising from a representation election in Case 28-RC-3582. The amended consolidated complaint, basedupon charges filed on December 8, 1978,1 and January15, 1979, by Office and Professional Employees Interna-tional Union, Local No. 56, AFL-CIO (herein called theUnion), alleges that Marcus J. Lawrence Memorial Hos-pital (herein called Respondent or the Hospital) has en-gaged in certain violations of Section 8(a)(1) of the Na-tional Labor Relations Act, as amended; at the hearingthe complaint was further amended to also allege a viola-tion of Section 8(a)(5) of the Act.The Union's representation petition was filed on No-vember 28 and sought a representation election amongall of Respondent's nonprofessional employees. An elec-tion was held on December 19, pursuant to a Stipulationfor Certification Upon Consent Election. Objections toconduct affecting the outcome of the election were filedby the Union on December 27.' All dates herein refer to 1978 unless otherwise indicatedIssuesWhether or not Respondent prior to the election vio-lated Section 8(a)(l) of the Act by threatening, on threeoccasions, employees with loss of their jobs (either di-rectly or by threatening to close its Hospital) and by thedisparate application of a no-distribution rule. If any orall of those violations are proven, I must decide whethera bargaining order is the appropriate remedy, particular-ly taking into account a postelection wage increasewhich is separately alleged to violate the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of both the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits it is an Arizona corporation operat-ing a nonprofit health care institution in Cottonwood,Arizona, and further admits that its annual gross volumeof business exceeds $250,000 and that during the sameperiod it purchased goods and materials valued in excessof $5,000 which originated from sources outside Arizona.Accordingly, it admits, and I find, that it is a health careinstitution within the meaning of Section 2(14) of the Actand that it is engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.IlI. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and ParticipantsRespondent is a general hospital located in Cotton-wood, Arizona. It services the entire Verde Valley,which has a population of approximately 40,000 people.Most of the people it serves live in Yavapai County, al-though one community, Sedona, is located in CoconinoCounty. Aside from a cement plant located in nearbyClarkdale, Respondent is the largest employer in theVerde Valley. It is the only hospital between Prescottand Flagstaff.Until the fall of 1978 Respondent's administrator wasRoland Wilpitz. For health reasons Wilpitz was unableto continue his duties that fall and Respondent's board ofdirectors sought a successor. In mid-December the boardselected Reid Wood. During the hiatus between Wilpitzand Wood the Hospital's assistant administrator, RichardShanks, served as the acting administrator, assumingthose duties on October 15 and relinquishing them toWood during a transition period between December 15 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDand January 15. Shanks has now resumed his duties asassistant administrator.Other officials of Respondent who are involved in thismatter are Mike King, then the comptroller and now thedirector of finance; Dr. Robert H. Jochim, chief of staffand member of the board of directors; Dr. Joel E.Futral, cardiologist; Minnie Hostetter, nursing supervi-sor; and Don Smart, chief physical therapist.In approximately September, ward clerk Judy Porter,on a trip to Phoenix, sought the assistance of the Union,obtaining authorization cards from a union vice presi-dent. The Union's chief executive officer, Secretary-Treasurer Margie Wick, with the assistance of Porterand some others, obtained a mailing list of Respondent'snonprofessional employees and about October I mailed aletter and return-mail authorization envelope to all em-ployees on the list. Shortly thereafter ward clerk FrancesBorth also became involved in the drive. The Union's In-ternational representative, Richard Holober, arrived inCottonwood on December 5, 2 weeks before the elec-tion.Also in December, as the election drew near, about 18employees, including some authorization slip signers,formed a committee opposing union representation. Theydistributed a two-page flyer stating their views. There isno contention that Respondent sponsored that committeeor utilized it as its own counterorganizational tool.Where pertinent, testimony of members of that commit-tee shall be noted.B. The October 19 Conversation Between Smart andFigyOn October 19, after the Union's organizing campaignwas underway and after it had become a general topicfor conversation among hospital employees, physicaltherapist Robin Figy had a conversation with her super-visor, Don Smart, physical therapy department head.She testified that Smart told her that he had worked in aunionized hospital in Douglas, Arizona, which had beenunable to pay the contract wages, had gone bankrupt,and had been taken over by Cochise County. She saidSmart told her, "It could probably happen here."In her pretrial affidavit she stated Smart had previous-ly worked in a hospital in Michigan or Ohio and de-scribed the conversation as having been in reference toone of those States. Before me she explained she wasthen confused because she thought Douglas was inMichigan or Ohio. Later, in an interview with one ofRespondent's attorneys in Smart's presence, she admittedshe said that Smart had told her regarding the topic ofbankruptcy that "maybe it could, maybe it couldn'toccur here." She later testified that she now believesSmart said, "[M]aybe it could happen here." In October,when the conversation occurred, Figy was a new arrivalto Arizona, having lived there for only 3 months.Smart testified that, although he had once worked in aMichigan hospital, immediately before being hired byRespondent he had worked at Cochise County Hospitalin Douglas, Arizona. He said that in his October conver-sation with Figy regarding that hospital he told her thatthe Retail Clerks Union had won a hotly contested elec-tion by a small margin and that shortly thereafter he hadcome to work for Respondent. He said he told her that,after he left, it had gone bankrupt and had been takenover by the county. He said he also told her that at thetime it had gone bankrupt no union contract had yetbeen negotiated and the union's presence had nothing todo with that hospital's financial circumstances. He alsosaid Figy asked him whether such a thing could happenat Respondent and he replied, "There is no way ofknowing, it could or it could not." Furthermore, Smartadmits having told other employees the same thingduring coffeebreaks and the like. The General Counselhas not alleged his other conversations as violations.I was not impressed with Figy's ability to report accu-rately what Smart said. As a new arrival to the State shemay well have been confused about the location ofDouglas which, standing alone, might not be enough towarrant discrediting her. Yet, she first testified thatSmart tied bankruptcy to unionization at Douglas andthen said he told her "it could probably happen here."On two other occasions, one pretrial and one on cross-examination, she said Smart told her "maybe" bankrupt-cy could happen here and "maybe it couldn't." Whileeven these testimonial differences are not particularlysignificant, together they cause me to view her testimonycarefully.When compared to Smart, who testified in greaterdetail with both logic and clarity, I am compelled tocredit him over her. His reference to the election and thenoncontract status of the union at that hospital and hisperception that the financial circumstances there hadnothing to do with the union there is a detail whichwould unlikely be said if he were trying to coerce Figy.I conclude that Figy's testimony is not as reliable asSmart's and that the threat, as alleged, did not occur.C. The December 5 Pizza Hut ThreatIn the evening of December 5 the International's orga-nizer, Richard Holober, conducted a meeting of employ-ees at the Cottonwood Pizza Hut Restaurant. Approxi-mately 25 employees were present and that group hadpulled 4 or 5 tables together for their discussion. In addi-tion, other patrons of the restaurant sat nearby. It ap-pears to be a typical pizza parlor, attendant with thenoise and hurly-burly associated with such businesses.The meeting began about 7:30. At approximately 9:30, asthe union business ended, Respondent's comptroller,Mike King, entered the restaurant ostensibly to purchasea takeout pizza. Larry Aksentowitz, a respiratory thera-pist attending the meeting, saw him and waved him over.Other employees who testified about King's presencewere Albert Krug, Dennis Franco, and Frances Borth.Holober also testified about the meeting.It appears that King, whose original intention wassimply to order a pizza, have a beer while he was wait-ing, and leave, decided to stay. He recognized it as aunion meeting and as such told Aksentowitz he shouldnot stay. However, Aksentowitz and some of the othersurged him to stay as the meeting was over. King did so.Holober testified that after King arrived, when helearned who King was, he suggested King leave becausehis presence created the risk that he would be accused ofunfair labor practices. King denies that. After sociability---- MARCUS J. LAWRENCE MEMORIAL HOSPITAL611took over, Holober reports King needled him occasional-ly by suggesting that the Union's only purpose in orga-nizing the Hospital was to obtain a collective-bargainingcontract with a dues-checkoff clause in it. King admitsdoing so.Later, according to Frances Borth, she was sittingwith King at the same table, separated by employee Ro-berta Hubbard. Borth said King leaned back in his chair,tapped her on the shoulder, and talking behind Hubbardsaid he was going to "pull management" on Borth andtold her she really should not "do this" but should give(acting administrator) Shanks a chance, saying Shankswas a "great guy" and he had done some good things forthe Hospital. She testified further that "he also said thatall employees that were connected with the organizationof the union, would lose our job because the unionwould fail to get in." Borth said she responded by tellinghim she did not want to talk to him any more but alsotold him she was involved with the Union or she wouldnot have been at the meeting. Borth did not repeatKing's statement to anybody at that time but said thatlater that evening she reported it to Holober, Hubbard,and fellow employee Wanda Sue Baird.King testified that upon arriving at the meeting at ap-proximately 9:15 he socialized with Aksentowitz,Franco, and Krug and continued to do so on and offthroughout his stay. Contrary to Holober and Borth,King says he did not move around and that Hubbardnever sat next to him that night. He does recall that, atone point, from across the table Borth asserted some-thing to the effect that "everyone that was involved withthe organization, the union activities, probably would befired if the union did not get in." He said that he repliedthe Hospital was so short of help that he did not thinkthere would be any action taken one way or the otherwhether the Union got in or not.Borth, on cross-examination, testified that she recalledthe conversation well because King's use of the phrase"pull management" was unusual. Even so, despite thatunique phraseology she failed to so quote him in her pre-trial affidavit. Hubbard, called as a witness to authenti-cate her authorization card, was not asked whether sheoverheard this conversation though from Borth's testi-mony it appears that she and King were speaking direct-ly in her ears.Frankly, I am skeptical of Borth's version here, par-ticularly as Hubbard did no: testify about the topic (per-haps she was engaged in another conversation andsimply did not hear it). Even so, Borth's version was thatKing, rather than coercing people to vote against unionrepresentation, seemed to be favoring it (that conclusionis somewhat tempered by Borth's additional statementthat King told her she should not be involved with theUnion). Indeed, King's version, although he attributes itto Borth, was similar in import-that people would befired if they did not vote for the Union.The question, however, boils down to the issue of whomade the statement. In observing Borth I noted that shewas an assertive individual; she also omitted from her af-fidavit the remark King made which allegedly promptedher recollection. In observing King I noted that he can-didly admitted needling Holober and he seems to havetestified openly. I also note, as discussed infra, that Re-spondent was somewhat short-handed and was havingdifficulty filling some medically related jobs. Thus King'sclaim that he answered by saying he did not think Re-spondent would take any action one way or the other isa more probable version.In the circumstances, King's entire version seems themore probable. I find, therefore, that it was Borth, notKing, who made the remark and she likely adopted it ashis. In any event the remark as reported by both 2tended to "coerce" employees to vote in favor of unionrepresentation-i.e., employees would lose their jobs ifthe Union failed to become the representative. Since theremark seems to have favored union representation, itwould be anomalous to find a violation where the Unionwas the beneficiary of the remark rather than a victim. Iregard the allegation here as unproven and so find.D. The Doctors' Meeting of December 14On December 14 a series of four employee meetingswas held by Respondent's management. Approximately50 employees attended the 4 meetings, 15 at the first 3and approximately 5 at the last. Testimony was takenonly with respect to the first three. The meetings wereconducted by two of Respondent's staff physicians, itschief of staff, Dr. Robert Jochim, and Dr. Joel Futral, acardiologist who serves as the director of Respondent'scardiac care unit and its cardiac diagnostic laboratory.Also in attendance at each of the meetings was ActingAdministrator Richard Shanks. Each meeting began withthe explanation that the physicians were there to discussthe medical staffs view regarding the possible unioniza-tion of the Hospital. Although the physicians took careto preface their remarks by saying the views expressedwere theirs, rather than the Hospital's, Shanks' presence,together with Jochim's membership on the board of di-rectors, demonstrates that their view was the same as thehospital administration's. Indeed, their agency status isadmitted.Each meeting will be taken separately.Meeting No. 1The first meeting began at approximately 7:30 a.m. Itwas conducted principally by Futral, as Jochim was late,having been in surgery that morning. Futral testified hetold the employees he was there to express his opinionabout what might happen to "patient care" if a unioncame into the Hospital. Futral had never worked in aunionized hospital himself, though he claimed familiaritythrough colleagues with Cook County (Illinois) Hospital,whose employees are union represented. He had, howev-er, worked at a Veterans Administration hospital. He as-serted, during the meeting, that union hospitals had re-strictive job assignment rules similar to those he had seenat the VA hospital. He told the employees that the VAhospitals, as a result of those rules, delivered inferior pa-tient care; so did Cook County Hospital, and employeescould assume that Respondent would suffer the samefate. The thrust of his message was that unionization of2 Neither Borth nor King heard each other's testimony. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Hospital would have a "detrimental effect" on pa-tient care.Futral said that, after Jochim arrived, Robin Figy andothers complained that large amounts of money werebeing spent on constructing a new wing while the Hospi-tal was understaffed and employees were underpaid.Jochim said a question was also raised about how theHospital could afford to buy expensive new equipment,such as the nuclear medicine apparatus, while not alsopaying its employees better. He replied that the medicalstaff was concerned with understaffing and underpay-ment as well, but it looked as if the new equipmentwould pay for itself. He denies that the topic of closingthe Hospital was discussed.Six employees testified about that meeting. Figy re-called Futral said that, in the event the Hospital wasunionized, patient care would fall. She remembers himsaying the Hospital could not afford union wages andwould close if the Union became the employees' repre-sentative. Howard Engel recalled Futral saying that ifthe Union got into the Hospital it would have to closebecause wages would undoubtedly be increased and theHospital could not afford to pay union wages. Engel re-called, without specifically remembering the details, thatbankruptcy was also discussed. Chalee Byrne testifiedthat Futral gave a speech from an "unprepared text"saying a unionized hospital "would not prosper" andwould probably close because people would not want togo to a unionized hospital. She recalled Futral was refer-ring to hospitals in general, not to Respondent specifical-ly. She also said both she and Figy asked how Futralcould expect to obtain people to run the new equipment,but he replied that the machines would pay for them-selves. When Jochim arrived he said he could guaranteethat, if the employees gave management a try, thingswould be better. Futral's also said that he was there totalk only about patient care, not about wages. She doesnot remember the subject of bankruptcy being mentionedand does not recall any discussion about the Hospital'sability to meet union demands.Steve Bentley recalled Futral's referring to material hehad read and observations he had made about otherunionized hospitals. Bently remembers Futral referring tothe allegedly detrimental effects unionization would haveon patient care. He also said there was no discussion re-garding the Hospital's closing if the Union came in.However, he remembers Futral's saying "In my opinion,what I have seen in the past, whenever a union cameinto a health care institution, because of the demands, iteventually went bankrupt." He admitted that when thesubject of bankruptcy was raised the possibility that theHospital might close crossed his mind. He also remem-bered Futral's saying that a hospital "back East" hadgone bankrupt and had closed.Becky Lewis testified that Futral mentioned a Chicagohospital which had become unionized. She remembershim saying the quality of patient care dropped at that in-stitution when it was unionized and young physicians nolonger wished to do residencies there. He also likened aunionized hospital to those operated by the Veterans Ad-ministration, saying that job descriptions in those systemsmade the delivery of medical care more difficult. She re-members an employee asking about the expensive fur-nishings and the money being spent on the new wing andasking why that money could not be used for higherpay. She remembers Futral replying that the questionwas not germane to the doctors' view. She denies therewas any discussion of closing the Hospital.Cecil Shull, a housekeeper, testified Futral explainedthat the Hospital was everyone's source of income, thatthe expenses of operating a hospital are high-not allmoney is profit. She recalls Futral further observed thateveryone's livelihood depended on the Hospital's profit-ability. He observed that some hospitals "had gonebroke" due to union activity and patients might not wishto come to a unionized hospital because they would beafraid of strikes and lack of proper care. She remembershim saying "a unionized hospital would not be prosper-ous and might have to close down and we would all loseour jobs."Meeting No. 2Futral testified that during this meeting Borth "tookover," saying she doubted things would get better be-cause doctors did not want to put patients on her station.He recalled he and Jochim agreed that the old adminis-tration had been difficult to work with but that Jochimsaid to give the new administrator a chance. He remem-bered utilizing his VA hospital example. Jochim remem-bered saying he could not promise any wage increasesbut employees should give the new administrator achance. He also recalled a discussion regarding the ex-pensive furniture and the money being spent on the newwing. Both physicians said that the topic of closing theHospital was not discussed by them at all, althoughJoann Dillion remarked at the end of the meeting that, ifemployees failed to work, such a situation would closeany business.Borth testified she had taken notes of the meeting buthad lost them. She recalled Futral's saying he hadworked in a union hospital and that patient care therewas not good. She remembers Jochim responding to aquestion by saying he did not think the Hospital had suf-ficient money to meet the union demands and that Futralsaid the Hospital might have to close if the Union camein. She denies Dillion mentioned anything about closingthe Hospital. Borth also remembers replying to Futral'sremark that the Hospital had insufficient moneys to meetthe union demands by referring to the money being spentto build the new wing.Rosemary Beecher is a registered nurse. Although notin this bargaining unit, she is a member of the unitsought by the Arizona Nurses Association in a contem-poraneous proceeding. She attended the second meetingand recalls Futral ended the meeting by saying some-thing to the effect that "the Hospital did not have to bar-gain with the union and ...[and] even if they did ...we probably wouldn't and couldn't meet their demandsand we would have to close the Hospital down." At thetime Beecher gave her testimony she was hospitalized inRespondent's facility and her testimony was taken in thehospital conference room.Dillion testified that the only time closing the Hospitalwas discussed was at the end of the meeting when she, in MARCUS J. LAWRENCE MEMORIAL HOSPITAL613a response to something Beecher had said, hotly re-marked, "Job security is when you're the very best youcan be and you do the very best job you can. Otherwise,if you don't, you can close down [even] a hospital. Eventhe doctors won't have patients if they don't give qualitycare." Her testimony was corroborated by Jean Eaklor-Hood. Dillion is also certain that there was no remark tothe effect that hospitals which go union go bankrupt orthe Hospital might have to close if the Union came in.Meeting No. 3At this meeting Futral said very little; Jochim carriedthe principal burden. Jochim remembers Judy Porter'sasking if a prounion doctor could be present and he re-plied that he had no objection but there was not enoughtime to get one. He denied there was any reference toclosing the Hospital or employees's losing their positions,saying that the third meeting was essentially a repeat ofthe second. Futral recalled that the atmosphere was"hostile and prounion" and that Porter asked most of thequestions. He remembers an employee asking him if hehad had any experience at a union hospital and that hereplied he had none, but then repeated his VA hospitalexample. He denies anyone said there was a possibilitythat Respondent would close if the Union became theemployees' representative.Al Krug remembers Jochim's asking employees to givethe new administrator, Wood, a chance. He also remem-bers remarks made by each doctor, which Krug saidwere not connected for they were separated by a signifi-cant amount of time. The first was an apparently rhetori-cal question by Jochim: "What if the Hospital wasunable to meet the demands placed on it by the laborunion?" Later, Futral said either, "What if the Hospitalhad to shut down?" or "The Hospital might have to beshut down." Sally McNabb remembers Jochim's refer-ring to declining patient care and asking employees togive Wood a chance. She remembers his saying thatother hospitals had had to close because of the advent ofa union, but also remembers he was not specifically re-ferring to Respondent. Sandra Brindley recalled Jochimmerely said he did not think the Union would be goodfor the Hospital and most of the the conversation wasbetween Jochim and Porter. She said no one discussedthe question whether the Hospital would close.Dennis Franco, who attended the meeting, testified hehad blotted the meeting out of his head. Judy Porter,who is alleged to have taken over the meeting, was notquestioned about it at all.In evaluating the relative crediblity of the doctors andthe various employees I observe that five employees(Becky Lewis, Bentley, Dillion, Eaklor-Hood, and Brind-ley), who testified to the effect that no threats of closingwere made were all members of the antiunion committee.Indeed, two of them, Eaklor-Hood and Brindley, auth-ored the committee's flyer. It should also be observedthat Brindley, a cardiovascular technician who worksclosely with Futral and Becky Lewis, is a medical rec-ords typist who does some typing for Futral. In analyz-ing their testimony I shall assume that they have an an-tiunion bias. Two employees (Krug and Byrne) who tes-tified that Futral and Jochim made threats were membersof the Union's original organizing committee and signeda public statement in favor of union representation.3Others who testified with seeming fervor for the Unionwere Figy and Borth. Likewise, I shall assume that thesepeople have a prounion bias.Only a few employees seemed to be without visiblebias. These were Engel, Shull, Beecher, and McNabb.That is not to say that they are not affected by bias, onlythat it was not as visible.It can be seen, fairly readily, that the reports of whattranspired during the meeting vary depending on thepoint of view each witness had toward unionization. Theapparently unbiased witnesses are not consistent either.Nonetheless, it seems to me that in balancing the varioustestimony and weighing the probabilities, tempered bymy view of the witnesses' abilities to accurately recall,the General Counsel has proven that during the meetingsthe physicians made an implied threat to close the Hospi-tal in the event that the Union won the election. Inreaching this conclusion I recognize that there is littlelikelihood that the Hospital would actually have closedno matter what the circumstances. Respondent is amodern hospital having a virtual monopoly on healthcare delivery in the Verde Valley and has recentlybegun building a $9 million expansion, referred to as thenew wing. It has invested further in expensive medicaltechnology designed to keep patients in the valley ratherthan having them seek treatment in larger communitieswhich are less accessible. Thus, in the abstract it is un-likely that against such a background a threat to closewould be made seriously. Nonetheless, the specter wasraised, probably in the context that hospitals suffer fromunionization in a way more acute than ordinary business-es.Thus it appears that the physicians' assertions thatunionized hospitals failed to deliver the same qualitymedical care as nonunion hospitals, coupled with theirobservation that Respondent was the source of livelihoodfor all concerned, was designed to express the messagethat unionization carried the terrible risk of financial fail-ure. That specter was followed by a discussion of finan-cial possibilities, including bankruptcy or simply the fail-ure to maintain a reasonable level of business. Those twothings can be translated easily to an implication of finan-cial collapse (the possibility of a reorganization under theBankruptcy Act notwithstanding) or something less, bothof which would result in at least partial, if not total, lossof employment. Even Bentley, an employee who op-posed union representation, said that, after Futral dis-cussed bankruptcy as an eventuality, the possibility ofthe Hospital's closing crossed his mind. Certainly his re-action is typical of most lay people when discussingbankruptcy. I do not, however, believe that the threatwas as blatant as Figy reported. She said that Futralflatly stated that the Hospital could not afford to pay theunion wages and would have to close if the Union gotin. Closer to the mark is Byrne's version to the effectthat a unionized hospital would not prosper and wouldprobably close because patients would not go to a union-' Porter also signed the public statement.-. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDized hospital. Shull's testimony is very close to that andessentially corroborates Byrne.Engel corroborates Figy but both versions seem toounsophisticated to be exactly accurate. No doubt theirtestimony accurately sums up the physicians' message,but their accounts are exaggerated. Becky Lewis issimply discredited on the basis that she is too close toFutral and her denial that Futral ever mentioned theHospital's closing is improbable.With respect to the second and third meetings, princi-pally run by Jochim, the message was the same. In thesecond meeting there is the testimonial split betweenBorth and Beecher on the one hand and Dillion andEaklor-Hood on the other. The latter two flatly statethat neither physician said the Hospital would close andthe only time the subject was discussed was when Dil-lion, in an angry response to Beecher, remarked that anybusiness would close if employees failed to do their jobs.No doubt Dillion did make that remark as a parting shot,but that does not negate the version reported by Beecherand Borth. Beecher's testimony is particularly credible asshe had no interest in the outcome of this particular elec-tion. She recalled Futral's saying the Hospital was notobligated to bargain with the Union and even if the obli-gation were imposed it could not meet the Union's de-mands and would probably close. She concedes thosewere not the exact words used by Futral but Borth testi-fied generally consistently. She recalled Futral's observ-ing that the Hospital might close if the Union came inand Jochim's saying he did not think the Hospital hadsufficient moneys to meet union demands. The versionsof Dillion and Eaklor-Hood are also consistent with myfinding, for I doubt Futral or Jochim ever flatly said thatRespondent would close. Their threat to close wascouched in hypothetical or comparative phraseology.That being the case, it is likely that these witnesses didnot view the statement as a threat to close and answeredquestions consistent with that view.Similarly, in the third meeting McNabb recalled one ofthe two physicians saying other hospitals had to closebecause of unionization, but he did not specifically sayRespondent would close. Krug recalled Jochim's hypo-thetically asking what would happen if Respondent wereunable to meet the union demands and Futral's laterasking what would happen if the Hospital had to shutdown or that the Hospital might have to shut down.Brindley's testimony denying that there was any discus-sion of closure is rejected.The sum of the above conversations simply is thatFutral and Jochim, while carefully attempting to avoidstraightforward threats to close the Hospital, nonethelesssubtly, through the use of analogy and hypothesis, fa-shioned the specter of financial illness in the event ofunionization and implied that the illness would eventual-ly be measured in terms of the employees' jobs. I con-clude that such a "prediction," absent any objective factsto support it, violates Section 8(a)(1) of the Act. SeeJimmy-Richard Co. Inc., 210 NLRB 802, 804-805 (1974),enfd. 527 F.2d 803, 806 (D.C. Cir. 1975).E. The Alleged Incident Involving Hostetter andPorterWard clerk Judy Porter testified that, a few daysbefore the December 19 election, she and Nursing Super-visor Minnie Hostetter had a conversation at the nurses'station. Porter testified Hostetter had some medically re-lated papers with her and handed them to her togetherwith the remark, "Here, I read you-all's material, youread mine." Porter said Hostetter gave her a copy of theflyer issued by the antiunion employee group known asEmployees for Individual Rights. Hostetter said nothingfurther to her and Porter could not remember if the flyerwas on the top of the medical material or mixed with it.She was unable to recall the shift or who else was onduty that day. She further testified that although Hostet-ter is from Texas she normally did not speak with aTexas accent, but on this occasion did so, apparently foremphasis.Hostetter, who has recently retired and is no longeremployed by Respondent, denied the incident in its en-tirety. When she was shown the flyer she said she hadnever seen it until that moment and on cross-examinationstated Respondent's lawyer had not even shown it to herprior to her taking the witness stand. She did, however,say whenever management issued campaign propagandato the employees she, apparently like other supervisorystaff members, distributed that material to rank-and-fileemployees as instructed.The General Counsel has alleged that Hostetter's dis-tribution of the antiunion committee's literature duringworking hours and in a working area violated Section8(a)(l) of the Act, although the theory is not clear. First,although it is true that Respondent maintains a rule pro-hibiting employees from distributing literature "for anypurpose" during working time or in working areas, Hos-tetter was not an employee, but a supervisor and not sub-ject to the rule. Second, it is doubtful that mere distribu-tion of a statement having an antiunion sentiment unac-companied by interference, restraint, or coercion violatesthe Act. Third, Hostetter's denial appeared credible tome. She had no ax to grind, no longer being employedby Respondent. Moreover, the case cited by the GeneralCounsel, Bannon Mills, Inc., 146 NLRB 611 (1964), isdistinguishable. To begin with, the rule in question therewas promulgated as a discriminatory response to theunion organizing drive; that did not occur here. Second,that rule applied to anyone and was not limited to em-ployees. Third, the supervisory issue was not addressedby the Board; and, fourth, it occurred in a context ofmassive unfair labor practices on other fronts. Accord-ingly, the case is not applicable here. In all the circum-stances, therefore, I conclude that the General Counselhas failed to sustain its burden of proof with respect tothis allegation.F. The Postelection Wage IncreaseThe election was conducted on December 19 and onDecember 27 the Union filed timely objections. Fivedays later, on January 1, 1979, the Federal MinimumWage Law required an hourly increase of 25 cents to allthose who were at the then minimum wage. Most of Re- MARCUS J. LAWRENCE MEMORIAL HOSPITAL615spondent's employees, of course, were paid rates higherthan that called for by the Federal Minimum Wage Law,but some were not. A year previously, on January 1,1978, when a similar increase was mandated, Respondentgranted the increase only to those employees who werethen at the statutory minimum. That "practice," if it canbe termed such, was not followed in January 1979. Atthat time all rank-and-file employees were given a 25-cent across-the-board increase, not just those who wereat the minimum wage.On January 5 Respondent issued a memo (G.C. Exh.58) to all employees which contained the following state-ments:On January 1, 1979, the minimum wage per hourwas raised from $2.65 to $2.90.Because we are legally able to do so, your man-agement is happy to take the opportunity to extendthis twenty-five cent per hour increase to all em-ployees on the hourly payroll. The increase willappear on your next paychecks deliverable January12.Unfortunately, the union is prolonging certifica-tion of the recent election. The uncertainty generat-ed by these actions precludes any possible furtherspecific adjustments at this time.As can be seen the third paragraph blamed the Union forprolonging the election process and for creating an "un-certainty" which barred any further wage adjustments.The last remark seems particularly unjustified in lightof certain material generated by Respondent toward theend of its 1977-78 and the beginning of its 1978-79 fiscalyears. The fiscal year had ended on June 30, 1978. Tendays before, on June 20, at an administrative staff meet-ing Administrator Wilpitz granted a 6-percent across-the-board wage adjustment with an additional 2-1/2 percentavailable for merit increase. The minutes of that meetingstate: "There will be no other raises in the hospital untilJuly 1979; however [merit] evaluation will still takeplace." Similarly, on that date a department head meet-ing was conducted by Wilpitz in which he informed thedepartment heads of the decision to implement the in-crease. He reiterated, according to those minutes, that"there would be no further salary increases for the re-mainder of the fiscal year 1978-79." On July 7 Wilpitzissued a memo to employees explaining the across-the-board wage increase. The memo stated, "We havechosen to give the entire amount available during thisfiscal year at this time rather than require employees towait until their normal evaluation date." Thus the memoimplies that Respondent had reached its budgetary limitregarding wage increases for the entire 1978-79 fiscalyear.Respondent observes that it had been faced for sometime with two separate but related personnel problems.These were an inability to recruit qualified hospital em-ployees and an unfair pay system which had resulted inwage compression. The General Counsel does not dis-pute that Respondent was faced with these problems.Indeed, as early as October 1977 it had begun takingsteps to rectify them. Respondent is a member of the Ar-izona Hospital Association and specially hired that orga-nization to study wage and salary data and to make rec-ommendations to correct the deficiencies. By February1978 most of the data had been collected and a reportfollowed on March 1. However, Wilpitz did not followmany of the AHA's recommendations. At some pointduring the year Wilpitz became ill; he later relinquishedhis post as administrator. When Shanks became theacting administrator the AHA representative, TomGrimes, apprised him of the situation and of Wilpitz' in-action on the recommendations. Although Grimes hadresponsibility for the earlier study, Respondent alsosought his counsel (through the AHA) in dealing withthe two union organizing drives which began that fall.Respondent argues that the January 1979 25-cent grantto those employees whom Respondent was not mandatedto give a raise was merely a partial attempt to follow theAHA's wage recommendations and had at least the bene-ficial legitimate business purpose of not further compress-ing wages and might have assisted recruitment as well.I might be persuaded by that argument if Respondenthad not in its January 5, 1979, memo blamed the Unionfor the loss of certain additional salary increases in viewof the fact that such increases had not even been budget-ed. In that circumstance I must conclude Respondentwas attempting to reward its employees for having re-jected the Union and was also seeking an advantage inthe event a second election was ordered. The Board hasheld both motivations to be unlawful.4G. The Bargaining Unit and the Union's MajorityStatusRespondent has admitted that the appropriate unit in-volved herein is:All employees employed by Respondent at its hos-pital in Cottonwood, Arizona, excluding doctors,registered nurses and other professional employees,security guards and supervisors within the meaningof the Act.The parties are in agreement for the most part with re-spect to the members of that unit except that Respondentalleges that two individuals, Katherine Schamp andJames Randall, should be included. The General Counseland the Union oppose their inclusion. In addition, Re-spondent raises questions regarding the validity of thedesignation of agency to the Union by four individuals.These are Judy Tourville nee Butler, Darlene Geiser,Roma Hamrick, and Vivian Derosia.The complaint alleges that the Union had obtained ma-jority status as of November 25 and maintained thatstatus until shortly before the election of December 19 atwhich time the majority was destroyed by Respondent'sunfair labor practices. Before discussing the question of4 The reward cases include Eagle Material Handling of New Jersey. 224NLRB 1529 (1976), 558 F.2d 160 (3d Cir. 1977) Westminster CommunlrtHospital. Inc., 221 NLRB 185 (1975). The advantage cases are IelsenthalPlastics, Inc n/k/a Grede Plastics, a Division of Grede Foundries. Inc., 224NLRB 1312 (1976); Centralia Container Corporation, 195 NRB 65()(1972) See also Raleyvs, Inc. 236 NLRB 971 (1978), enfd suh noma RetailClerks Local 588, Retail Cerk International 4socsiaton,. 41-t.--C10. 587F.2d 984 (9th Cir 1979). 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe validity of the challenged agency designations, I shallfirst deal with the issue of whether or not Schamp andRandall should properly be included in the unit.Katherine Schamp: Respondent contends Schampshould be included as she is an office clerical whoseduties are not different from other office clericals cov-ered by the unit description. The General Counsel andthe Union oppose her inclusion averring that she is aconfidential employee.At the outset of the hearing the parties stipulated thatRespondent already employed two confidential employ-ees, Mary Ann Van Landingham and Elaine Finley.Schamp was hired in November as a secretary and wasassigned to work for the Hospital's assistant administra-tor, Harry Bouton. Bouton continued to be employed byRespondent for only 3 more months and, according toActing Administrator Shanks, in November Bouton's au-thority had been substantially diminished for he was notincluded in the Hospital's future plans. Schamp becamesecretary to the project inspector overseeing the con-struction of the new wing in March 1979.Schamp testified she did general typing for Bouton,who had little work to do, and as a result during thelatter part of 1978 was available to perform overflowwork for others. She says Bouton did some personnelwork, but during that time the personnel department hadan acting manager, David S. Weiss. She said Bouton hadno confidential files in his office; the personnel office hadits own secretary, Finley; and she never had access toFinley's files. Respondent submitted several itemsSchamp had typed and she stated that they were typicalof the matter that she was asked to work on. None ofthose appear to involve confidential material, althoughsome are personnel related. On one occasion she typed aletter for Weiss acknowledging an employment applica-tion and offering an interview to a technologist. On an-other occasion she typed a memo for Bouton regardingan employee who was dissatisfied with her pay rate. Shesays that is the only time she did that.During the course of the election she typed one docu-ment for Grimes which could be described as campaignmaterial and she also typed, pursuant to a directive fromthe personnel department, the voter eligibility listSwhichwas later given to the Union after having been submittedto the Board's Regional Office. She describes both ofthose items as overflow work.Based on this testimony I am unable to conclude thatshe is a confidential employee. I am particularly im-pressed by the fact that the parties have stipulated thatthere are already two confidential employees employedby Respondent and it seems unlikely that a third wouldbe required. Furthermore, none of the documents shetyped was of a confidential nature and she did not,except in a marginal way, serve as a secretary to anyoneengaging in labor relations work. Neither her typing oneitem of campaign propaganda nor her typing the eligibil-ity list, both on an overflow basis, warrants that conclu-sion. Accordingly, I conclude that she is a rank-and-fileemployee properly includable in the unit.Comtmonly know. n as Ihe Excelsior list.James Randall: Randall is a long-time employeehaving been hired in 1967 as a medical technician. Hewas the first individual so hired. He was followed by thecurrent head of his department, Donald Hahn, a medicaltechnologist. Later, other medical technologists werehired and for some time Randall remained a technician.Those technologists were certified by the American So-ciety of Clinical Pathologists as being competent medicaltechnologists. Randall remained a technician until 1975when he was certified as a medical technologist by theUnited States Department of Health, Education and Wel-fare for Medicare purposes. The other technologists inthat department have bachelor's degrees as well ashaving successfully completed the ASCP national exami-nation. Randall does not have a bachelor's degree buthas graduated from a medical technician school. He hasperformed essentially the same work as the technologistssince his hire. Indeed, in 1975, after having been certifiedas a medical technologist by HEW, his duties remainedexactly the same as they had been before. It appears thatRandall and the other technologists routinely performthe same work. Only occasionally, when a particular taskis beyond Randall's expertise, is the work given to one ofthe ASCP technologists. Like the others he regularlyfills out lab reports,6calls physicians to report abnormaltest results, and routinely places those reports in the pa-tients' charts. In fact, from 6:30 to 8 a.m. every day Ran-dall works in the technology lab by himself.In view of the fact that Randall has the same supervi-sion as the other technologists, performs the same rou-tine functions, and is also considered a responsible tech-nologist by the Hospital it appears to me that he shouldbe excluded from the bargaining unit as a professional asare the other technologists. The Mason Clinic, 221 NLRB374, 375 (1975).Thus, having determined that Schamp should be in-cluded in the unit and Randall should be excluded it ap-pears from a stipulation that between November 25 andthe December 19 election the voting unit ranged be-tween 94 and 98 employees. The next question whichmust be answered is whether the Union prior to the elec-tion had achieved majority status. Proof of that statusmust be determined by the authorization envelopessigned by the employees on behalf of the Union. Re-spondent challenges four such authorizations:Roma Hamrick: Hamrick, a licensed practical nurse inthe coronary care unit, testified that she had received anauthorization envelope (the back side of the businessreply envelope containing authorization language) whichshe signed on October 8. She testified that she placed iton her television set at home but never sent it to theUnion as she had changed her mind. Nonetheless, theUnion submitted her envelope to the Board's RegionalOffice on November 28 together with others in supportof the election petition. Contrary to her testimony, herpretrial affidavit states that she did mail the envelope.However, she now denies telling the Board investigatorwho drafted the affidavit that she had mailed it eventhough she admits signing the statement to that effect.6 Hahn routinely reviews all the reports issued by the technologists.Randall's reports receive the same review as that given the ASCP's. MARCUS J. LAWRENCE MEMORIAL HOSPITAL617The business reply envelope does not show any evidencethat it was mailed; usually the postal service causes thoseitems to be affixed with a cancellation mark.Even though Hamrick now denies she mailed the doc-ument and even though she claims no one could havemailed it without her consent, I nonetheless concludethat she did so and that she intended to designate theUnion as her collective-bargaining representative. Heradmission in her affidavit that she had mailed it (even ifthat simply meant she had turned it over to a union so-licitor, which would explain the absence of a postmark)merely demonstrates that she has had second thoughtsabout her action and now wishes to cancel it. Such acancellation in July 1979 is of no effect with regard to itsvalidity in late 1978. Her card should be counted.Judy Tourville nee Butler: Butler's authorization card isdated November 21. She testified that she had a conver-sation in her home with Frances Borth and Union Orga-nizer Richard Holober and one of them told her that bysigning the slip she was not joining the Union and itspurpose was to bring in the Union so that "we have achance to vote upon it." However, she did not then signit. Several days later she went to a local laundromat, metwith Borth, and actually signed the envelope.Butler's testimony here is out of chronology as Ho-lober did not arrive in Arizona until early December. Ifshe had such a conversation with Holober it must havebeen after she signed it. Thus it does not seem likely thatHolober was the individual who induced her to sign butBorth. Even assuming Borth made the remarks whichButler recalls, Butler admits having read the card and itis clear the remarks she attributes to the solicitor werenot calculated to deliberately change the plain meaningof the authorization language or to induce her to disre-gard it. In that circumstance, Butler's card is deemedvalid. N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575,606 (1969). See also Cumberland Shoe Corporation, 144NLRB 1268 (1973); and Levi Strauss & Co., 172 NLRB732 (1968).Vivian Derosia: Derosia is a licensed practical nursewho has been employed for about 3 years. She was oneof the members of the Union's organizing committee inOctober and signed an authorization card on October 10.On December 14, after having attended one of the physi-cians' meetings discussed supra, section III,C, she wrotea letter to the Board's Regional Office attempting torevoke her previously executed card.It is clear that until that her authorization was unques-tionably valid and includable as part of the Union'sclaimed majority status. Nonetheless, her revocation fol-lowing on the heels of the unlawful threat made duringthe physicians' meetings must be deemed ineffective. Thelaw is settled that a Respondent may not take advantageof its unlawful act in such a fashion. See Medo PhotoSupply Corporation v. N.L.R.B., 321 U.S. 678, 687 (1944),and The Colson Corporation v. N.L.R.B., 347 F.2d 128,134 (8th Cir. 1965). Accordingly, I concluded that Dero-sia's card is valid for all purposes.Darlene Geiser: Geiser is a food service worker whotestified she received her authorization envelope in themail. She says she signed it and returned it just beforeThanksgiving. However, the Union never received it andit appears to no longer be in existence. She was shown asample envelope and testified she signed one exactly likeit. The Board has held in Hedstrom Company, a subsidi-ary of Brown Group, Inc., 223 NLRB 1409, 1411 (i976),that it will accept as true an employee's testimony thathe or she signed a card and will count that assertion formajority purposes even though the document itself hasbeen misplaced. In Hedstrom the employee's testimonywas corroborated by a fellow employee who remem-bered collecting it. That is not the case here, but theconsiderations are the same. It is unlikely that Geiser fal-sified her testimony here and there is no reason to thinkthat she did. Accordingly, I conclude, based on Hed-strom, that Geiser in late November authorized theUnion to represent her for collective-bargaining pur-poses. Her designation should be counted.Thus, Respondent's challenge to all four of the above-cited employee designations fails. On November 25 theunit consisted of 94 employees and the Union had ob-tained 49 valid authorizations, a majority. On November28 the bargaining unit consisted of 96, but because onecard signer had quit, the Union only had 48 designations.On that day it did not have a majority, only half. On thefollowing day another employee was hired and theUnion fell one person below half. Similarly, on Novem-ber 30 it fell one more person behind as another individ-ual was hired. However, on December I four more em-ployees signed authorizations. On that day the unit con-sisted of 98 and the Union had 51 valid designations,reattaining its majority. It maintained that majority there-after until the election, obtaining three more signaturesas late as December 17. In that circumstance I concludethat as of Respondent's first unfair labor practice on De-cember 14 the Union had obtained the valid representa-tion designations from a majority of the bargaining unitemployees.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) ofthe Act by impliedly threatening its employees with lossof their jobs by creating the specter of financial disasterin the event that they obtained union representation, Ishall recommend that it shall be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act. At the veryleast these threats, made by Doctors Jochim and Futralduring the December 14 employee meetings, are groundsto set aside the election. See Dal-Tex Optical Company.Inc., 137 NLRB 1782 (1962), where the Board said:"Conduct which is violative r Section 8(a)(l) is, a for-tiori, conduct which interferes with a free and untram-meled choice in an election." But the Board has gonefurther and held such threats to be sufficiently egregiousto warrant a bargaining order as a remedy. See TheStride Rite Corporation, 228 NLRB 224, 236 (1977), andthe citation found therein, Milgo Industrial, Inc., 203NLRB 1196, 1200-01 (1976). Here, too, it seems to methat the threats, while subtle, were not lost on the em-ployees whose livelihood depended on a viable economicentity such as Respondent, the second largest employerin the community. Accordingly, I find the threats to be 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDso pervasive as to have undermined the Union's majorityand to be unremedial except by a bargaining order.In addition, I have also found that Respondent tookadvantage of a minimum wage law requirement to granta wage increase to all employees as a reward for theirhaving voted against union representation and to gain anunfair advantage in the event of a second election. Boththe Board and the courts have held that such a wage in-crease cannot be remedied in the ordinary way by acease-and-desist order. Westminster Community Hospital,Inc.., supra, Raley's. Inc., supra. Certainly the across-the-board wage increase affected a large number of the unitemployees and will have a long-lasting, if not permanenteffect, on their freedom of choice in selecting or reject-ing a bargaining representative. In that circumstance,too, I conclude that a fair second election cannot be run.To remedy both types of unfair labor practices I shallrecommend that the petition be dismissed and that Re-spondent be ordered to bargain with the Union.7Thebargaining order shall be retroactive to December 14,the day it embarked upon its effort to undermine theUnion's majority status. See N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969); Trading Port, Inc., 219NLRB 298 (1978); and Beasley Energy, Inc., d/b/a PeakerRun Coal Company, Ohio Division #1, 228 NLRB 93(1977).8Upon the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1. Marcus J. Lawrence Memorial Hospital is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and a health care insti-tution within the meaning of Section 2(14) of the Act.2. Office and Professional Employees InternationalUnion, Local No. 56, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent, on December 14, 1978, acting throughits agents, Dr. Robert Jochim and Dr. Joel Futral, violat-ed Section 8(a)(l) by threatening employees with loss oftheir jobs in the event they selected the Union as theircollective-bargaining representative.4. Respondent, on January 1, 1979, as announced onJanuary 5, 1979, violated Section 8(a)(1) of the Act bygranting certain of its employees a wage increase as areward for their having voted against union representa-tion and in order to obtain an unfair advantage in theevent that a second election was directed.5. The unfair labor practices found in paragraphs 3 and4 above are so pervasive and egregious that they cannotbe remedied by a cease-and-desist order and have createdan atmosphere which will not permit the holding of afair second election and therefore can only be remediedby an order requiring Respondent to recognize and bar-gain with the Union.6. Respondent did not engage in any other unfair laborpractices as alleged.I7 I is therefore unnecessary to determine if Respondent's conduct alsoviolated Sec. 8(a)(5) as the remedy is the same in any event.I Because o(if the pervasive nature of Respondent's violations I shallrecommend a broad cease-and-desist order. Hickmot Foods, Inc.. 242NLRB No. 177 (1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER9The Respondent, Marcus J. Lawrence Memorial Hos-pital, Cottonwood, Arizona, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Restraining or coercing employees with regard tothe exercise of their Section 7 rights by threatening themwith loss of employment in the event that they selected aunion to represent them for collective-bargaining pur-poses.(b) Granting wage increases to its employees in orderto reward them for having rejected the Union as theircollective-bargaining representative and to induce themto reject the Union as their representative in the event asecond representation election is held. This order shallnot be construed as to require rescission of wage in-creases or economic betterments previously granted.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Immediately recognize and bargain collectivelywith Office and Professional Employees InternationalUnion, Local No. 56, AFL-CIO, as the exlcusive bar-gaining representative of the employees in the followingapropriate unit, retroactive to December 14, 1978, and,upon request, embody in a signed agreement any under-standing reached:All employees employed by Respondent at its hos-pital in Cottonwood, Arizona, excluding doctors,registered nurses and other professional employees,security guards and supervisors within the meaningof the Act.(b) Post at its Cottonwood, Arizona, facility copies ofthe attached notice marked "Apendix." '0 Copies of saidnotice, on forms provided by the Regional Director forRegion 28, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'0 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." MARCUS J. LAWRENCE MEMORIAL HOSPITAL619(c) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held on De-cember 19, 1978, among Respondent's employees be setaside, and that the petition in Case 28-RC-3582 be, andit hereby is, dismissed.